United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 07-2941
                                 ________________


United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       District of Nebraska.
Isaias Ventura, also known as Isa,         *
                                           *       [UNPUBLISHED]
             Appellant.                    *
                                           *
                                           *

                                  _______________

                             Submitted: April 14, 2008
                                 Filed: June 25, 2008
                                ________________

Before GRUENDER, BALDOCK1 and BENTON, Circuit Judges.
                       ________________

PER CURIAM.

      Isaias Ventura pled guilty to conspiracy to distribute and possess with the intent
to distribute 500 grams or more of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1) and 846. The district


      1
       The Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth
Circuit, sitting by designation.
court2 imposed a sentence of 235 months’ imprisonment and five years’ supervised
release. We affirm.

       On October 18, 2006, a grand jury issued an indictment charging Ventura with
conspiracy to distribute and possess with the intent to distribute 50 grams or more of
methamphetamine, 500 grams or more of a mixture or substance containing
methamphetamine, 50 grams or more of a mixture or substance containing cocaine
base, and an unspecified amount of a mixture or substance containing cocaine.
Ventura pled not guilty to the indictment. On May 18, 2007, Ventura waived his right
to indictment. He then pled guilty to an information filed by the Government charging
him with conspiracy to distribute and possess with intent to distribute 500 grams or
more of a mixture or substance containing methamphetamine. The plea agreement
prohibited Ventura from seeking a downward departure or a deviation from the
advisory United States Sentencing Guidelines range. Plea Agreement at 4.

       At the sentencing hearing, the district court adopted the unobjected-to findings
in the presentence investigation report and determined that Ventura’s advisory
sentencing guidelines range was 235 to 293 months’ imprisonment. While Ventura
could not seek a downward departure or deviation pursuant to the plea agreement, the
district court acknowledged that it could depart or vary from the guidelines range on
its own initiative and stated that “[a]mong [the 18 U.S.C. § 3553(a) factors] could be,
I suppose, that a person who has previously been addicted for a long time and who has
turned their lives around should be given special consideration under 3553(a), and I’ll
certainly do that.” Sentencing Tr. at 8. The district court also said, “I’ve got to
exercise my independent judgment, and I will.” Id. at 9. It then sentenced Ventura
to 235 months’ imprisonment “[t]o reflect the seriousness of the offense, to promote
respect for the law, to provide for just punishment, to afford deterrence, recognizing


      2
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-
that the guidelines are advisory and considering all of the statutory goals of
sentencing.” Id. at 10. The district court asked if either party “wish[ed] any further
elaboration of my statement of reasons,” which the parties declined. Id. at 10-11.

       Ventura now argues that his 235-month sentence is unreasonable because the
district court did not properly evaluate the § 3553(a) factors and did not give sufficient
weight to his successful rehabilitation from his drug addiction. He concedes that we
review any procedural errors in sentencing him for plain error because he did not
object at sentencing. See United States v. Guarino, 517 F.3d 1067, 1068 (8th Cir.
2008). However, we still review the substantive reasonableness of his sentence under
the abuse-of-discretion standard. See United States v. Burnette, 518 F.3d 942, 946
(8th Cir. 2008), petition for cert. filed, --- U.S.L.W. --- (U.S. June 4, 2008) (No. 07-
11317) (holding that a defendant need not object to preserve an attack on the
substantive reasonableness of a sentence).

       We first determine whether the district court procedurally erred in sentencing
Ventura and whether any such procedural error rises to the level of reversible plain
error.3 A district court commits a procedural error by “failing to calculate (or
improperly calculating) the Guidelines range, treating the Guidelines as mandatory,
failing to consider the § 3553(a) factors, . . . or failing to adequately explain the
chosen sentence.” Guarino, 517 F.3d at 1068 (quoting Gall v. United States, 552 U.S.
---, 128 S. Ct. 586, 597 (2007)). Ventura argues that the district court did not consider
properly the § 3553(a) factors or explain adequately its sentence of 235 months’
imprisonment. The district court, though, “[is] not required to conduct an explicit on-
the-record discussion of every § 3553(a) factor.” United States v. Thundershield, 474
F.3d 503, 510 (8th Cir. 2007); see also Guarino, 517 F.3d at 1068-69 (“When

      3
       “Under plain error review, [Ventura] must prove that (1) there was an error, (2)
the error was plain, (3) it affects substantial rights, and (4) it seriously affects the
fairness, integrity, or public reputation of judicial proceedings.” United States v.
Brandon, 521 F.3d 1019, 1027 (8th Cir. 2008).

                                           -3-
explaining the section 3553(a) factors, the district court is not required to provide a
full opinion in every case.”). “It must set forth enough reasons to satisfy the appellate
court that it has considered the parties’ arguments and has an articulate basis for
exercising its own discretionary authority.” Guarino, 517 F.3d at 1069. At the
sentencing hearing, the district court listed some of the § 3553(a) factors it considered
before sentencing Ventura to the low end of the advisory guidelines range. The
district court also acknowledged that it could vary below the advisory guidelines range
based on Ventura’s rehabilitation and indicated that it would exercise its independent
judgment. With the record before us, we find that the district court committed no
procedural error, much less plain error, in sentencing Ventura to 235 months’
imprisonment.

       Next, we determine whether Ventura’s sentence is substantively reasonable
under the deferential abuse-of-discretion standard. See Gall, 128 S. Ct. at 597-98.
Ventura argues that we cannot apply the presumption of reasonableness to his within-
the-guidelines-range sentence, see id. at 597, because the district court failed to
evaluate properly the § 3553(a) factors and consider his rehabilitation. His argument
fails because we hold that the district court did not commit these procedural errors.
Therefore, we choose to apply the presumption of reasonableness to Ventura’s within-
the-guidelines range sentence. See Rita v. United States, 551 U.S. ---, 127 S. Ct. 2456
(2007). Ventura’s arguments do not overcome this presumption because the district
court sentenced Ventura after giving appropriate weight to the § 3553(a) factors and
considering Ventura’s rehabilitation. Therefore, we conclude that Ventura’s sentence
is substantively reasonable.

      Accordingly, we affirm Ventura’s sentence.
                      _____________________________




                                          -4-